Title: To John Adams from Richard Rush, 29 September 1816
From: Rush, Richard
To: Adams, John




Dear and respected Sir.
Washington September 29. 1816


For the first time since I was a lad, I have been making an excursion this season. Health and recreation were the double motive, though I am glad to say the latter predominated. I set out on horseback for the mountains in Virginia. I had never been into the antient dominion before, except merely upon its edge. Although it is filled with “Blenheims,” and “Hagleys” and “Mount Airys.” I was still very sad to think, that my home and that of my children and fathers, was Philadelphia. Personally, however, my excursion was, on many accounts, a delightful one. I went with Mr Monroe; was at Mr Madision’s seat, and at Mr Jeffersons. They are both very pretty. The latter in some respects superb; wonderfully artificial—a curiosity!! I sat off early in August, and did not get back until this month.
A few days before I went, I received your kind and very agreeable favor of the 22d of July. It is the one in which you say you “have thoughts of addressing to me a book of paradoxes”. I shall look, Sir, with impatience for the fulfilment. I shall ask nothing more than that the body of the work be equal to the samples sent! Indeed, sir, they have afforded me no small share of entertainment. The pamphlet addressed to Mr Wythe I should very much like to see. If favored with it for a little while, it shall be safely returned. The letter to Dr Webb, I shall make “search” for when next in Philadelphia. It will be a curious relick.
Mr Clark arrived here while I was away. The kind letter from Mrs Adams which he brought, I had not the good fortune to receive until the day before his departure. It would have been a source of particular pleasure to my wife, and self, to make the acquaintance of such friends had we been at home. I have also, since my return, received your favor of the 20th of this month, respecting Dr. Mease, and my father’s letters.
A few days before I was at Mr Jefferson’s it so happens, that he had received precisely such a letter from Dr Mease as the one addressed to you. He was also so obliging as to refer it to me, in the manner you have kindly done. Being on the spot, he added an offer to deliver into my hands, for the family, such of my father,s letters as he still had, the number not being considerable. Dr Mease’s project was new to me; and I confess I am not wholly without my fears, that, should it proceed, there may be more good intention than good judgment in it.
In regard to my fathers long and valued correspondence with you, sure I feel, that it was ever conceived in such a spirit of friendship on his part, whether as to confidence or carelessness, as to forbid all idea of the press; the remote thoughts of which, as I view the subject now, would have made him start. However, for the present, only sincerely thanking you for your kind communication of the matter, I will give no ultimate answer or opinion. In the course of the next month I think it most probable, that I shall be in Philadelphia, when I can have an opportunity of conferring with my mother. From thence, or when I get back here, I may have occasion to trouble you with another line upon the subject. In the meantime, your letter gives me the comfortable assurance that Dr Mease’s request will remain suspended.
With my kindest and most respectful compliments to Mrs Adams, in which I know how cordially Mrs Rush would join if she were at home, I have only, dear sir, to add the testimonials of my great attachment and respect.

Richard Rush.


